Order, entered on July 11, 1960, denying plaintiff’s motion for a separate trial, unanimously affirmed, with $20 costs and disbursements to the respondents, without prejudice to an application to the Justice presiding at the trial for a separate trial on any of the issues or groups of issues or with respect to different classes of plaintiffs. This application for a separate trial was prematurely made. It does not appear that all of the pretrial procedures have been completed. Whether there should or should not be a separate trial with respect to the issue proposed by the plaintiffs can better he determined after the completion of such pretrial procedures. In affirming we do not necessarily hold that there be no separate trial of any of the issues presented. After they have been more clearly defined through the completion of the pretrial procedures the Trial Justice may then deem it advisable, in the exercise of discretion, to segregate for separate trial some of the issues or groups of issues or to segregate for separate trial different classes of plaintiffs. Likewise, it might he deemed advisable in the interest of simplification and clarity to require the jury to bring in special verdicts with respect to some phases of the case. It would therefore be desirable to reserve for the *918trial court the right to pass upon requests such as these and those of a similar nature. It may well be that at a pretrial conference conducted pursuant to rule IX of the New York County Supreme Court Trial Term Rules, trial procedures can be formulated that would lead to a simplification and limitation of the issues in accordance with the objectives of that rule. Concur — Botein, P. J., Breitel, Rabin, Eager and Bastow, JJ.